                        1   Jason S. Angell, Bar No. 221607
                            jangell@hopkinscarley.com
                        2   Christopher A. Hohn, Bar No. 271759
                            chohn@hopkinscarley.com
                        3   HOPKINS & CARLEY
                            A Law Corporation
                        4   The Letitia Building
                            70 South First Street
                        5   San Jose, CA 95113-2406
                        6   mailing address:
                            P.O. Box 1469
                        7   San Jose, CA 95109-1469
                            Telephone:    (408) 286-9800
                        8   Facsimile:    (408) 998-4790
                        9   Attorneys for Requestor
                            BROADCOM CORPORATION
                   10

                   11                                       UNITED STATES DISTRICT COURT

                   12                                  NORTHERN DISTRICT OF CALIFORNIA

                   13       3DFX INTERACTIVE, INC.,                           CASE NO. 98-CV-03627 MHP
                   14                          Plaintiff,                     [PROPOSED] ORDER CONFIRMING
                                                                              THAT COURT RECORDS PREVIOUSLY
                   15              v.                                         UNDER SEAL ARE OPEN TO PUBLIC
                                                                              INSPECTION
                   16       NVIDIA CORP.,
                   17                          Defendant.
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            692\3276501.1
 SAN JOSE   PALO ALTO       [PROPOSED] ORDER CONFIRMING THAT COURT RECORDS PREVIOUSLY UNDER SEAL ARE OPEN TO PUBLIC INSPECTION
                            98-CV-03627 MHP
                        1          Broadcom Corporation’s (“Broadcom”) Request for Application of Civil Local Rules to
                        2   Provide Access to Records Previously Under Seal (“Request”) came before this Court on or about
                        3   June 3, 2019.
                        4          Having reviewed and considered the Request, the supporting declaration and all exhibits,
                        5   any oral argument, and the files in this matter, and good cause appearing,
                        6          IT IS HEREBY ORDERED that:
                        7          1.       The Request is GRANTED in its entirety; and
                        8          2.       The Court hereby confirms that all documents, papers, and any other materials
                        9   filed or lodged with the Court in the above-captioned matter, whether or not previously sealed,
                   10       are now open to public inspection.
                   11              IT IS SO ORDERED.
                   12

                   13                June 21
                            Dated: ___________, 2019
                                                                               U.S. DISTRICT COURT JUDGE
                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            692\3276501.1
 SAN JOSE   PALO ALTO       [PROPOSED] ORDER CONFIRMING THAT COURT RECORDS PREVIOUSLY UNDER SEAL ARE OPEN TO PUBLIC INSPECTION
                            98-CV-03627 MHP
